         Case 1:21-cv-00384-SHR Document 35 Filed 08/25/21 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES COUNTERMAN,                       :       Civil No. 1:21-CV-00384
                                        :
             Petitioner,                :
                                        :
              v.                        :
                                        :
SCOTT FINLEY, et al.,                   :
                                        :
             Respondents.               :       Judge Sylvia H. Rambo

                              MEMORANDUM

        Presently before the court is a report and recommendation (“R&R”) issued by

United States Magistrate Judge Martin C. Carlson on April 27, 2021 (Doc. 29),

which recommends denying the petition for writ of habeas corpus filed by Petitioner

James Counterman (“Petitioner”) pursuant to 28 U.S.C. § 2241, and the Petitioner’s

objections thereto (Doc. 31). For the reasons set forth below, the Court shall adopt

the R&R in its entirety and overrule the Petitioner’s objections.

   I.      BACKGROUND AND PROCEDURAL HISTORY

        Upon de novo review of the record, the court adopts the R&R’s statement of

facts and procedural history concerning this pro se habeas corpus petition. Petitioner,

who is currently incarcerated at FCI Schuylkill, is serving a 144-month sentence for

drug trafficking and money laundering. (Doc. 27-1, at 10). Petitioner purportedly

suffers from obesity, hypertension, Hepatitis B and C and previously tested positive

for COVID-19 on December 22, 2020. (Doc. 1, at 2; Doc. 27-1, at 7). Although
                                            1
       Case 1:21-cv-00384-SHR Document 35 Filed 08/25/21 Page 2 of 10




Petitioner is considered recovered from COVID-19, he argues that his medical

conditions continue to place him at increased risk of developing severe medical

complications from COVID-19 should he become re-infected with the virus. (Id.)

      Additionally, the record shows that Petitioner was offered, but refused, the

Pfizer-BioNTech COVID-19 vaccine on February 9, 2021. (Doc. 27-1, at 9, 21-22).

According to Petitioner, he declined vaccination due to the Centers for Disease

Control and Prevention’s (“CDC”) “recommendation of waiting at least 90 days

post-covid prior to taking the vaccine, and [individuals] also [being] recovered,

showing no further symptoms.” (Doc. 31, at 1).

      Petitioner filed a petition for writ of habeas corpus on March 2, 2021 and

asserts that his continued detention at FCI Schuylkill violates the Eighth

Amendment’s prohibition against cruel and unusual punishment. (Doc. 1). The basis

of his federal habeas petition is that prison officials allegedly failed to implement

proper COVID-19 protocols, which thereby subjected him to unsafe conditions and

caused him and other inmates to contract the virus. As for relief, Petitioner seeks to

either be released to home confinement, receive some form of “order of

enlargement” regarding his custodial status, or have Respondents provide

“medically adequate social distancing, [] healthcare, and sanitation” at FCI

Schuylkill. (Doc. 1, 45-47).




                                          2
          Case 1:21-cv-00384-SHR Document 35 Filed 08/25/21 Page 3 of 10




         On April 27, 2021, the Magistrate Judge issued a R&R that recommended

denying the Petitioner’s § 2241 petition on several grounds. Specifically, the R&R

found that: (1) insofar as Petitioner sought to bring a putative class action on behalf

of himself and other inmates at FCI Schuylkill, his pro se request for class

certification should be denied; (2) Petitioner had not satisfied the administrative

exhaustion requirement for his COVID-19 related claims; (3) Petitioner’s claims for

relief under the Coronavirus Aid, Relief, and Economic Security Act (the “CARES

Act”) were not cognizable, as his request for home confinement was within the sole

discretion of the Bureau of Prisons (“BOP”); and (4) that Petitioner’s Eighth

Amendment claim failed as a matter of law when he had fully recovered from a case

of COVID-19 and declined to be vaccinated as a preventative measure against

further COVID-19 infection. (Doc. 29). Plaintiff filed objections to the R&R on May

10, 2020 (Doc. 31), to which the Government responded on May 24, 2021 (Doc. 33).

The Petitioner then filed a reply brief on June 3, 2021, (Doc. 34), bringing this case

to its present procedural posture.

   II.     LEGAL STANDARD

         When objections are timely filed to a magistrate judge's report and

recommendation, the district court must conduct a de novo review of those portions

of the report to which objections are made. 28 U.S.C. § 636(b)(1); Brown v. Astrue,

649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo, the extent of


                                          3
          Case 1:21-cv-00384-SHR Document 35 Filed 08/25/21 Page 4 of 10




review is committed to the sound discretion of the district judge, and the court may

rely on the recommendations of the magistrate judge to the extent it deems

proper. Rieder v. Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000) (citing United

States v. Raddatz, 447 U.S. 667, 676 (1980)). For those sections of the report and

recommendation to which no objection is made, the court should, as a matter of good

practice, “satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.” FED. R. CIV. P. 72(b), advisory committee notes; see

also Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D.

Pa. 2010) (citation omitted). Regardless of whether or not timely objections are

made, the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1);

Local Rule 72.31.

   III.    DISCUSSION

      Petitioner raises several objections to the findings of the magistrate judge set

forth in the R&R. Specifically, Petitioner objects to the finding that he cannot serve

as a class representative and argues that exhaustion of his administrative remedies

was futile in the context of the COVID-19 pandemic. Petitioner also objects to the

finding that his Eighth Amendment claim fails as a matter of law. The Court will

address each objection in turn.




                                           4
        Case 1:21-cv-00384-SHR Document 35 Filed 08/25/21 Page 5 of 10




      1. The R&R Correctly Found that Petitioner Cannot Serve as a Class
         Representative under FED R. CIV. P. Rule 23.

      First, Petitioner argues that the R&R erred in finding that he, as a pro se

litigant, cannot serve as a class representative on behalf of his fellow prisoners.

Pursuant to Rule 23 of the FEDERAL RULES OF CIVIL PROCEDURE, the following

prerequisites must be met in order to obtain class certification:

      1) the class is so numerous that joinder of all members is impracticable;
      2) there are questions of law or fact common to the class;
      3) the claims or defenses of the representative parties are typical of the
      claims or defenses of the class; and
      4) the representative parties will fairly and adequately protect the
      interests of the class.

      With respect to the fourth element, “it is well settled that pro se inmates are

not permitted to represent a class of litigants.” Mincy v. Deparlos, 497 F. App'x 234,

238 n. 3 (3d Cir. 2012) (citing Hagan v. Rogers, 570 F.3d 146, 159 (3d Cir. 2009)).

Therefore, the Court finds that the Petitioner’s objection fails as a matter of law and

will be overruled.

      2. The R&R Correctly Found that Petitioner Failed to Exhaust his
         Administrative Remedies.

      Next, Petitioner objects to the finding that he did not properly exhaust his

administrative remedies within the BOP. Petitioner asserts that exhaustion was

futile, as it would have required him to “sit around and enter remedies that take up

to one year” while “facing serious illness and or death for a second time.” (Doc. 31,


                                           5
       Case 1:21-cv-00384-SHR Document 35 Filed 08/25/21 Page 6 of 10




at 5). Nonetheless, courts within this Circuit “have consistently recognized that a

petitioner challenging the fact, duration, or execution of his sentence—including a

request for release to home confinement [under the CARES Act]—must first

demonstrate that he has fully exhausted his available administrative remedies.”

Hernandez-Sierra v. Bradley, No. 3:21-CV-57, 2021 WL 3173582, at *3 (M.D. Pa.

July 26, 2021) (collecting cases). Here, there is no dispute that Petitioner did not

exhaust his COVID-19 related administrative remedies, and the Court agrees with

the R&R’s finding that Petitioner’s “subjective belief that exhaustion may be futile

does not excuse him from fully exhausting [his CARES Act claims or related

constitutionally grounded custody complaints based upon the COVID-19

pandemic].” (Doc. 29, at 14). Accordingly, the Court finds no legal error in the

magistrate judge’s conclusion and will overrule the Petitioner’s objection.

      3. The R&R Correctly Found that Respondents did not Violate the
         Petitioner’s Eighth Amendment Rights.

      Finally, Petitioner objects to the magistrate judge’s finding that his Eighth

Amendment claim fails as a matter of law. The Eighth Amendment guarantees a

prisoner's right to be free from “cruel and unusual punishments” while in

custody. Ricks v. Shover, 891 F.3d 468, 473 (3d Cir. 2018) (quoting Whitley v.

Albers, 475 U.S. 312, 318 (1986) (quoting U.S. CONST. AMEND. VIII)). “To prevail

against prison officials on a claim that an inmate's conditions of confinement

violated the Eighth Amendment, the inmate must meet two requirements: (1) the

                                         6
        Case 1:21-cv-00384-SHR Document 35 Filed 08/25/21 Page 7 of 10




deprivation alleged must be, objectively, ‘sufficiently serious,’ and (2) the ‘prison

official must have a sufficiently culpable state of mind.’” Thomas v. Tice, 948 F.3d

133, 138 (3d Cir. 2020) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). As

relevant here, the second element is met when an inmate shows that “prison officials

acted with deliberate indifference to the inmate’s health or safety or conditions of

confinement that violated the inmate’s constitutional rights.” Id. at 138 (citing

Wilson v. Seiter, 501 U.S. 294, 302-03 (1991).

      As the R&R properly noted, the United States Court of Appeals for the Third

Circuit has held that a habeas petitioner’s “claim that unconstitutional conditions of

confinement . . . require . . . release is cognizable in habeas.” Hope v. Warden York

Cty. Prison, 972 F.3d 310, 325 (3d Cir. 2020). Such a challenge in a federal habeas

action, however, is viable “only in extreme cases.” Id. at 324 (emphasis in

original)(citations omitted). For example, despite the “unique concerns regarding the

spread of the COVID-19 virus” in confined, prison settings, Rodriguez-Francisco v.

White, No. 1:20-CV-1076, 2020 WL 4260766, at *3 (M.D. Pa. July 24, 2020), courts

within this circuit have found that the “inability to practice social distancing is not,

in and of itself, sufficiently serious to implicate a violation of the Eighth

Amendment.” Butcher v. Howard, No. 1:20-CV-01994, 2021 WL 37994, at *5

(M.D. Pa. Jan. 5, 2021) (citing Engelund v. Doll, No. 4:20-cv-604, 2020 WL

1974389, at *9 (M.D. Pa. Apr. 4, 2020)).


                                           7
         Case 1:21-cv-00384-SHR Document 35 Filed 08/25/21 Page 8 of 10




       Here, Petitioner argues that Respondents displayed deliberate indifference to

his serious medical needs. Specifically, Petitioner avers that he continues to

experience lingering side-effects from COVID-19 that have gone unattended, that

Respondent Finley housed inmates in contaminated cells, and that the BOP stopped

testing for COVID-19 at FCI Schuylkill.1 Nonetheless, upon de novo review of the

record, the Court agrees with the R&R’s assessment that the BOP has taken several

reasonable steps to curtail the effects of the pandemic at FCI Schuylkill. Such

measures include regularly testing both inmates and staff, implementing contact

tracing whenever a case of COVID-19 is identified, practicing quarantine and

isolation strategies, and providing inmates with vaccination opportunities. (Doc. 27-

1, at 5-7).

       Further, while his previous exposure to COVID-19 is indeed regrettable, the

record shows that staff members were ultimately responsive to Petitioner’s health




1
  Petitioner raises other factual and legal objections that ultimately amount to ad hominem and
pejorative attacks. (See Doc. 31, p. 1 (“If Judge Martin Carlson would have taken the time to read
the case at hand, Addendum and Reply, instead of using the falsified documents sent to this Court
by the Bureau of Prisons, he would have realized that this Petitioner is still severely suffering from
the after effects of COVID-19.”); p. 4 (“Judge Carlson is quick to side with the BOP, this is
understandable since they are all members of the DOJ.”); (“Again, Judge Carlson is quick to
defend the BOP. He has refused to address any of the deliberate indifference issue[s] the Petitioners
have raised.”)). Because such objections “make absolutely no meritorious legal attack on the
Magistrate Judge's recommendations,” and instead rely on “ad hominem attacks,” the court “shall
not address the inarticulate and unavailing arguments contained therein.” Cluck-U Corp. v. Docson
Consulting, LLC, No. 1:11-CV-1295, 2011 WL 4072987, at *2 (M.D. Pa. Sept. 13, 2011).
                                                  8
          Case 1:21-cv-00384-SHR Document 35 Filed 08/25/21 Page 9 of 10




service requests and that Petitioner did not avail himself2 of the prison’s vaccination

efforts. (Doc. 25-2, at 25-47; Doc. 31-2, at 5-25). As noted by the magistrate judge,

Petitioner “cannot refuse medical care and then cite the lack of such care as an Eighth

Amendment violation.” (Doc. 29, at 20). In sum, “[Petitioner] has not identified, let

alone proven, any official conduct that exhibits deliberate indifference to the health

or safety or prisoners during this unprecedented worldwide pandemic.” Rodriguez-

Francisco, 2020 WL 4260766, at *5; see also Wilkins v. Wolf, No. 1:20-CV-2450,

2021 WL 2376678, at *6 (M.D. Pa. June 10, 2021) (collecting cases). Accordingly,

Petitioner’s Eighth Amendment claim cannot succeed, and the Court will overrule

his objection.

    IV.    CONCLUSION

       For the reasons set forth above, the Court shall overrule the Plaintiff’s

objections and adopt the R&R in its entirety. Therefore, the Petitioner’s request for

class certification and petition for habeas relief will be denied and dismissed.

Further, to the extent one is required, the Court declines to issue a certificate of




2
  Petitioner states that he declined vaccination based on the CDC’s recommendation that
individuals with COVID-19 should delay vaccination until they are asymptomatic for 90 days.
(Doc. 31, at 1). Current CDC guidance, however, indicates that individuals who have recovered
from COVID-19 should wait 90 days before getting a vaccine if they were “treated for COVID-
19 with monoclonal antibodies or convalescent plasma” or have a “history of multisystem
inflammatory syndrome in adults[.]” Centers for Disease Control and Prevention, Vaccines,
Frequently Asked Questions about COVID-19, https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/faq.html (last accessed August 23, 2021).
                                             9
        Case 1:21-cv-00384-SHR Document 35 Filed 08/25/21 Page 10 of 10




appealability as Petitioner has not made a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2).3 An appropriate order shall follow.

                                                     /s/ Sylvia H. Rambo
                                                     SYLVIA H. RAMBO
                                                     United States District Judge


Dated: August 25, 2021




3
  The Court notes that the Third Circuit has previously held that “[t]he requirements for obtaining
a certificate of appealability set forth in 28 U.S.C. § 2253(c) do not apply to prisoners appealing
the denial of a § 2241 petition.” Bruce v. Warden Lewisburg USP, 868 F.3d 170, 177 (3d Cir.
2017) (citing United States v. Cepero, 224 F.3d 256, 264-65 (3d Cir. 2000) (en bank), abrogated
on other grounds by Gonzalez v. Thaler, 565 U.S. 134 (2012)); see also Muza v. Werlinger, 415
F. App’x 355, 357 (3d Cir. 2011) (same).
                                                10
